SIMMS, Justice,
dissenting:
The majority erroneously adopts appellants’ theory that their denial of guilt of the trespass charge is relevant to the issue of probable cause. It is not. The issue is not guilt or innocence, but probable cause to file the criminal charge.
Acquittal of the criminal charge wherein appellee was the prosecuting witness does not, in and of itself, establish want of probable cause in filing the complaint for trespassing. The burden of proof in a malicious prosecution action falls upon the plaintiff to establish absence of probable cause. Patrick v. Wigley, 206 Okla. 194, 242 P.2d 423 (1952); Page v. Rose, 546 P.2d 617 (Okla.1975). This, the appellants have failed to do.
The evidence submitted on motion for summary judgment was uncontradicted that the appellee made a full and complete disclosure to the prosecuting authorities. Under Oklahoma law, this is a complete defense to a malicious prosecution action. Moore v. York, 371 P.2d 469 (Okla.1962).
I would withdraw certiorari as improvidently granted which would result in affirming the judgment of the trial court in favor of appellee in the malicious prosecution action.